Citation Nr: 0021349	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-05 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to July 
1948 and then from January 1953 to November 1967.  He died in 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) of New Orleans, 
Louisiana.


REMAND

There are several legal, procedural, and evidentiary matters 
which require remand of this case.

Initially, the issue developed for appellate review, 
according to the statement of the case was whether new and 
material evidence had been submitted to reopen a claim of 
service connection for the cause of the veteran's death.  The 
issue has been recharacterized as set forth on the title page 
as there was an open claim and perfected appeal from 1991.

After the veteran's death, the appellant filed the instant 
action.  The appeal was perfected through the submission of a 
substantive appeal.  Thereafter, she was informed that claims 
based on Agent Orange exposure were deferred.  Some 
additional processing was undertaken in 1995, when she was 
informed that a supplemental statement of the case would be 
sent.  That never happened.  While recent communication has 
been taken as a reopened claim, that is incorrect, there is a 
pending appeal from 1991 that needs resolution.  Due process 
then requires that the matter be addressed at the RO on the 
proper legal basis so that the appellant and her 
representative are fully informed.

Moreover, there is VA evidence needed for consideration of 
this claim.  The death certificate reveals that the veteran 
died of "advanced chronic lung disease" and 
"malnutrition."  He was in a VA hospital when he died.

In such cases, it should be relatively routine that the 
terminal hospital records are associated with the claims 
folder.  They are constructively of record as they are VA 
records.  Unfortunately that was not done in this case.  It 
is more recently indicated that the records have been sent to 
a storage facility, making their retrieval more difficult.  
While this is regrettable, those records must be obtained.

It is noted that while this case has been in appellate 
status, respiratory cancers, including lung cancer, have been 
added to the list of disorders associated with Agent Orange 
exposure.  It might be argued that if the veteran's "chronic 
lung disease" was in fact cancer, that would have been noted 
on the death certificate.  There is, however, no way, based 
on the current record of assuring that it would have been so 
recorded, nor can it be clearly said that the "chronic lung 
disease" was not cancer.  Lung cancer could be described as 
a "chronic lung disease."  The way to ascertain the 
appropriate facts would be to have the best available 
evidence for review.  That evidence would be the VA's 
terminal hospital records.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The appellant and the service 
representative are advised that while the 
case is on remand status, the appellant 
is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

2.  The RO should obtain, for association 
with the claims folder, the records 
created by the VA hospital, along with 
any related doctor's notes, medical tests 
and reports immediately prior to his 
death in 1991.

3.  Thereafter, and upon the RO's receipt 
of any additional information or an 
indication from the appellant and her 
representative that there is nothing more 
to submit, the RO should readjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death on a de novo basis in view of the 
open appeal.  In the event the benefits 
sought are not granted, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until she is notified.  The Board 
intimates no opinion as to the ultimate outcome in this case 
by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

